Citation Nr: 0618324	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  04-14 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri



THE ISSUE

Entitlement to non-service-connected disability pension 
benefits.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran's separation certificate shows active duty 
service from December 4, 1973 to February 25, 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 decision by the RO.  In that 
decision, the RO concluded, in essence, that the veteran did 
not meet the criteria necessary to establish basic 
eligibility for non-service-connected disability pension.

In February 2004, the RO denied the veteran's application to 
reopen a claim of entitlement to service connection for a 
fracture of the left wrist.  The veteran filed a notice of 
disagreement with that decision in March 2004, and the RO 
furnished him a statement of the case (SOC) in November 2004.  
However, the veteran did not thereafter perfect an appeal of 
that issue by filing a substantive appeal.  38 U.S.C.A. 
§§ 7105; 38 C.F.R. §§ 20.200, 20.202.  Consequently, the 
Board has no jurisdiction to consider it.  38 U.S.C.A. 
§ 7108.

For the reasons set forth below, this appeal is being 
REMANDED for additional development.  VA will notify the 
veteran if further action is required on his part.


REMAND

A claimant can establish an element of basic eligibility for 
non-service-connected disability pension by showing, among 
other things, that he served in the active military, naval, 
or air service for 90 days or more during a period of war.  
See 38 U.S.C.A. § 1521(j)(1) (West 2002); 38 C.F.R. 
§ 3.3(a)(3)(i) (2005).  The term "active military, naval, or 
air service includes "active duty."  38 U.S.C.A. 
§ 101(24)(A) (West 2002); 38 C.F.R. § 3.6(a) (2005).  
"Active duty" includes authorized travel to and from such 
duty or service, and a person discharged or released from a 
period of active duty is deemed to have continued on active 
duty during the period of time immediately following the date 
of such discharge or release from such duty determined by the 
Secretary concerned to have been required for the person to 
proceed to his or her home by the most direct route.  
38 U.S.C.A. §§ 101(21)(E), 106(c) (West 2002); 38 C.F.R. 
§ 3.6(b)(6), (7) (2005).

In the present case, the veteran's DD Form 214 indicates that 
he served on active duty for a period of 84 days during a 
period of war, from December 4, 1973 to February 25, 1974.  
38 C.F.R. § 3.2(f) (2005).  He and his representative 
acknowledge that fact, but argue that developing for "travel 
time" could result in a finding that the veteran served for 
90 days or more.  As noted above, time for authorized travel 
is included in calculating the length of a veteran's active 
service.  Because it is unclear from the current record 
whether and to what extent the veteran had authorized time 
for travel before and after service, a remand is required.

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Contact the service department and 
request information as to whether the veteran 
was authorized time for travel to the 
location of his entry into active service 
and, if so, the total number of days of 
travel that were authorized.  Also request 
information as to whether he was authorized 
time for travel to his home after his release 
from service and, if so, the total number of 
days that were authorized for that purpose.  
Obtain copies of related travel orders and 
related authorizations, if available.  If 
documentation of actual travel orders or 
authorizations is not available, request that 
the Secretary of the appropriate service 
department make a determination as to 
whether, given the circumstances of the 
veteran's service, he would have been 
authorized travel time immediately before 
and/or after his period of active service 
and, if so, the number of days that would 
have been authorized.

2.  Thereafter, take adjudicatory action on 
the veteran's claim for pension.  If the 
benefit sought remains denied, furnish a 
supplemental SOC (SSOC) to the veteran and 
his representative.  The SSOC should contain, 
among other things, a citation to, and 
summary of, 38 C.F.R. § 3.6(a) and (b)(6)-
(7).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2005).

